PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/047,641
Filing Date: 27 Jul 2018
Appellant(s): PARKHE, Vijay, D.



__________________
Keith Taboada
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claim 1, with respect to the teaching of Lee et al. (US 2016/0181137) in view Parkhe (US 2016/0343600), Appellant argues: (A1) Lee does not teach "securing the bottom surface of the electrostatic chuck and the top surface of the cooling base" and (A2) “Base plate 230 is not even a cooling base.” (B) Parkhe does not teach "wherein the first bonding layer comprises a metal diffused to the top surface of the cooling base" as recited by claim 1. (p. 11 first paragraph)

Appellant’s Argument (A1): Lee does not teach "(a first bonding layer) securing the bottom surface of the electrostatic chuck and the top surface of the cooling base".
Examiner’s response: In paragraph 4 of the office action mailed on 08/11/2021, the examiner relies on the embodiment of Fig. 7 for teaching a cooling base 230 having a top surface (the top surface of a metal film 282, Paragraphs 93-94), and a first bonding layer (290, 235, Paragraphs 101) securing the bottom surface (a bottom surface of a metal film 282) of the electrostatic chuck 220 and the top surface of the cooling base. In paragraph [0101] of Lee, it states “The boding part may be bonded 
On p. 13 first paragraph, Appellant argues the bonding part may be in form of a filler 235 (Lee, Paragraph [0067]), which is only specifically to the embodiment of Fig. 1. Appellant agues this embodiment is different than the embodiment of Fig. 7 (i.e., the bonding part is a filler vs. a filler inserted into a mesh), and thus “the metal bond would have interfered with brazing process”. Examiner disagrees. First, Lee does not state the metal bond would have interfered with brazing process. Second, Lee discloses the filler may be a metal filler (para. [0014]). Therefore, in both embodiments, (Figs. 1 and Fig. 7), the bonding part is a metal bonding part. Both these metal bonding parts (filler or combination of filler plus mesh) undergoes a brazing process. The metal bonds do not interfere with the brazing process. In fact, they are parts in need of the brazing process.

Appellant’s argument (A2): “Base plate 230 is not even a cooling base.” in Lee.
Examiner’s response: Lee discloses the base plate 230 having a cooling member 232. The cooling member may provide a passage through which a cooling fluid is recycled. (Paragraph 67-69, 94). In the embodiment of Fig. 7, the base plate is a two-part structure with an upper base plate 230-1 and a lower baseplate 230-2 for providing the cooling member 232. However, the cooling member is still in the base plate 230. 

Appellant’s arguments (B):
 (B1): Parkhe discloses a different layout for the substrate support that is bolted together and gaps between the assembly. Thus, Parkhe does not teach "wherein the first bonding layer comprises a metal diffused to the top surface of the cooling base" as recited by claim 1 and similarly by claim 14. (p. 14)
(B2) However, the Examiner is not suggesting a simple substitution. Each feature of the substrate support is made from a material different from another feature. Parkhe discloses "the electrostatic puck assembly 410 and the cooling plate 436 are free to expand or contract independently during thermal cycling." (See Parkhe at paragraph [0068]) Thus, Parkhe does not disclose diffusion bonding of the electrostatic puck assembly 410 to the cooling plate 436, but rather teaches away from bonding the electrostatic puck assembly 410 and the cooling plate 436 in a manner that prevents free expansion and contraction relative to each other. (p. 14 second paragraph) … The Examiner again does not address, and hence ignores, the technical hurdle for bonding two items having different coefficient of thermal expansion that undergo repeated temperature cycling over several hundred degrees Celsius. (p.15 second paragraph)
Examiner’s response:  
(B1) In the Paragraphs 5 and 9 of Office Action mailed on 08/11/2021, the examiner relies on the teaching of the diffusion bond 450 between the upper puck plate 415 and the lower puck plate 420 of Parkhe for substituting the bonding between the electrostatic chuck 220 and the cooling base 230 of Lee.
(B2) Appellant argues in Parkhe, additional features are disposed on the substrate support assembly 405, including a gasket 465 (disposed on the cooling plate 436, para. [0065]), bolts (to couple the cooling plate 436 and/or base plate 495 to the electrostatic puck assembly 410, para. [0064]). These features may help the electrostatic puck assembly and the cooling plate free to expand or contract independently during thermal cycling. (Lee, para. [0068]). However, the gasket and the bolts feature are not disclosed in the electrostatic chuck assembly of Lee. The examiner is not substituting the diffusion bond of Parkhe to the combined structure of the gasket, the bolts, and the backing plate in Lee (since it does not exist in Lee), but the bonding part 290, 235 between the electrostatic chuck 220 and the base plate 230 of Lee.  Furthermore, there will be no “technical hurdle for bonding two items having different coefficient of thermal expansion that undergo repeated temperature cycling” when substituting the diffusion bond taught by Parkhe to the bonding layer of Lee as Appellant argues. This is because Lee is already addressing this issue by providing the base plate 230 with a conductive composite which can minimize thermal stress caused by a difference of thermal expansion rates between the base plate and the supporting plate 220 (Para. [0092-0093], Lee)
For the above reasons, the examiner maintains rejection for claim 1 and its dependent claims 4 and 11. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
Conferees:
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722

/OREN I GINSBERG/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.